Dodge, J.
Sec. 1931, Stats. 1898, prohibits town insurance companies from insuring “ any property other than detached dwellings and their contents; farm buildings and their contents; live stock in possession or running at large; farm products on premises, and farming implements.” This statute, of course, entered into and became part of every policy written by the respondent; and the present policy *233insures, therefore, “*hay on premises” and “grain on premises.” At the time of the policy, appellant had hay and grain on the premises mentioned in his application. At the time of the loss he had hay and grain on those premises, and also other hay and grain on other premises. It seems too obvious for much debate that the words “ on premises,” by statute incorporated into the contract, if they have any force at all, must have been understood and intended to apply to the premises then in contemplation of the parties. At that time there was no room for ambiguity, for appellant had no other premises. The words are restrictive. But for them, a contract to insure appellant against loss by fire to his hay or grain would be personal, and not affected by considerations as to where the property might be. Sawyer v. Dodge Co. M. Ins. Co. 37 Wis. 503. Thus understood, the contract, when written, insured hay and grain on those premises and nowhere else. Purchase or leasing of other premises by appellant a year afterwards could not change the meaning of the contract already in existence, when no such act was in contemplation of the parties at the time of contracting. The policy meant the same thing in August, 1899, as in May, 1898, and excluded from its terms farm produce elsewhere than on the premises in section 32. The ■construction contended for by appellant would give him insurance against double risk at the price paid for single risk by his fellow, policy holders,— a result too unfair and unreasonable to permit belief that either the policy or the statute contemplates it. The conclusion of the court below that appellant’s loss was not covered by the policy sued on was correct.
By the Oourt.— Judgment affirmed.